Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 12/02/2021.  Claims 1-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 which recites the method and apparatus for wireless communication, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to method comprising: receiving, by a terminal device using a first receive parameter, control information sent by a network device, wherein the control information indicates a second receive parameter used by the terminal device to receive a to-be-transmitted signal; determining, by the terminal device based on a first antenna panel to which the first receive parameter belongs and a second antenna panel to which the second receive parameter belongs, a beam switching time required for switching from the first receive parameter to the second receive parameter; receiving, by the terminal device, the to-be-transmitted signal based on the beam switching time, before receiving the control information sent by the network device, receiving, by the terminal device, reference signals sent by the network device by using one or more reference signal resources; and determining, by the terminal device based on measurement of the reference signals, one or more target reference signal resources and a plurality of receive parameters corresponding to the one or more target reference signal resources, and determining one or more antenna panels of the terminal device that separately correspond to the plurality of receive parameters.
The prior art of record, also does not teach or suggest the method and apparatus as recited in claim 6 and claim 16 comprising: determining, by a network device based on a first antenna panel to which a first receive parameter belongs and a second antenna panel to which a second receive parameter belongs, a beam switching time required by a terminal device to switch from the first receive parameter to the second receive parameter, wherein the first receive parameter is used by the terminal device to receive control information, and the second receive parameter is used by the terminal device to receive a to-be-transmitted signal; determining, by the network device, a position of the to-be-transmitted signal in time domain based on the beam switching time; sending, by the network device, the control information to the terminal device, wherein the control information indicates the second receive parameter and the position of the to-be-transmitted signal in time domain; sending, by the network device, the to-be-transmitted signal to the terminal device based on the position of the to-be-transmitted signal in time domain; before determining the beam switching time required by the terminal device to switch from the first receive parameter to the second receive parameter, sending, by the network device, reference signals by using one or more reference signal resources; and receiving, by the network device, beam measurement information sent by the terminal device, wherein the beam measurement information indicates one or more target reference signal resources and one or more antenna panels of the terminal device that separately correspond to the one or more target reference signal resources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KENNETH T LAM/Primary Examiner, Art Unit 2631